Case 1:19-cv-01206-EPG Document18 Filed 04/17/20 Page 1 of 2
Case 1:19-cv-00206-DAD-EPG Document 24 Filed 03/23/20 Page 1 of1

Waiver of Service of Summons

To: U.S. Marshal

I/We, J. Aguirre, P. Amobi, T. Vang, R. Rodriguez and J. Sanchez, acknowledge receipt of
your request that I/We waive service of a summons in the action of Murphy (V-30424) v. Clark,
et al., which is case number 1:19-cv-00206-DAD-EPG in the United States District Court for the
Eastern District of California. I/We have also received a copy of the complaint in the action, two
copies of this instrument, and a means by which I/We can return the signed waiver to you
without cost to me.

I/We agree to save the cost of service of a summons and an additional copy of the
complaint in this lawsuit by not requiring that I/We (or the entity on whose behalf I am acting)
be served with a judicial process in the manner provided by Rule 4.

I/We (or the entity on whose behalf I am acting) will retain all defenses or objections to the
lawsuit or the jurisdiction or venue of the court except for objections based on a defect in the
summons or in the service of summons.

I/We understand that a judgment may be entered against me/us (or the party on whose
behalf I am acting) if an answer or motion under Rule 12 is not served upon you within 60 days
after 2/21/2020, or within 90 days after that date if the request was sent outside the United States.

 

Date: March 23, 2020 /s/ R. Lawrence Bragg
Signature
Defendant hereby waives personal R. Lawrence Bragg
service of this complaint pursuant as a Supervising Deputy Attorney General
to rule 4(d) of the Federal Rules of of the Office of the Attorney General

Civil Procedure
Attorneys for J. Aguirre, P. Amobi, T. Vang,
R. Rodriguez and J. Sanchez, Defendants

Duty to Avoid Unnecessary Costs of Service of Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain parties to cooperate in saving unnecessary costs of service of
the summons and complaint. A Defendant located in the United States who, after being notified of an action and asked by a Plaintiff
located in the United States to waive service of a summons, fails to do so will be required to bear the costs of such service unless good
cause be shown for its failure to sign and return the waiver.

It is not good cause for a failure to waive service that a party believes that the complaint is unfounded, or that the action has
been brought in an improper place or in a court that lacks jurisdiction over the subject matter of the action or over its person or
property. A party who waives service of the summons retains all defenses and objections (except any relating to the summons or to the
service of the summons), and may later object to the jurisdiction of the court or to the place where the action has been brought.

A Defendant who waives service must within the time specified on the waiver form serve on the Plaintiff's attorney (or
unrepresented Plaintiff) a response to the complaint and must also file a signed copy of the response with the court. If the answer or
motion is not served within this time, a default judgment may be taken against that Defendant. By waiving service, a defendant is
allowed more time to answer than if the summons had been actually served when the request for waiver of service was received.

$A2020101035
14547508 docx
Case 1:19-cv-01206-EPG Documenti8 Filed 04/17/20 _P 2 of 2
ete Y PROCESS RECEIPT AND RETURN

 

 

 

 

 

United States Marshals Service See "fustructions for Service of Process by LS. Marshal"
PLAINTIFF COURT CASE NUMBER
WN Posl Sonus Murohe I 1A- CV- OD2OLo - EPG
DEFENDANT y TYPE OF PROCESS ;
K. Clare, Se-, of oA Summons _* Complatrt

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN”

SERVE § vsnn &. Sanckez

AT ADDRESS (Street or RFD. Apariment No.. City. State and ZIP Code)

PA - SLO EF. Natyna GS. Posen C4 95030

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285 \

Number of parties to be
served in this case
Check for service

on USA

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE ffaelude Business and Alternate Addresses,
Alt Telephone Numbers, and Estimated Times Available for Service):

 

 

 

 

 

Signature of Attormey other Ornginator requesting service on behalf of: (] PLAINTIFF TELEPHONE NUMBER DATE
| DEFENDANT

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

 

 

 

 

 

[acknowledge receipt for the total | Total Process | District of District to Signature of Authonzed USMS Deputy or Clerk Date

number of process indicated. Ongin Serve

(Sign only for USM 285 if more Q Or S

than ane USM 285 is submitted) \ No. 4 No. 7) | as. AO
[hereby certify and retum that] [[] have personally served , ([) have legal evidence of service, have executed as shown in “Remarks”, the process described on the

individual, company, corporation, etc., al the address shown above on the on the individual, company; corporation, etc. shown at the address inserted below

 

CD (hereby certify and retum that] am unable to locate the individual, company, corporation, etc. named above (See remarks below}

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (if not shown above) Date Time C0 an
Ylyazo) 5 pom

Address feomplere only different than shown above) Signature of U.S. Marshal or Deputy

Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or

‘ © Ss “—_ S at US (Amount of Refund")

REMARKS

a\o7q|a0- wWatuer ematled of rR BLS Of litco

y| no - \Nawer wrt exeatid

 

Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. LII8
